Title: From George Washington to William Shepard, 25 August 1782
From: Washington, George
To: Shepard, William


                  
                     Sir
                     Head Quarters 25th Augst 1782
                  
                  I have received your favor of the 25th expressing your Sentiments respecting the appointment of Brigadiers to the Massachusetts Line.
                  Notwithstandg the Delay of Congress in makg the promotions to that Rank, which I have recommended some Time ago—yet I do not despair of their Doing it when they have Leisure to attend to its necessity—I would therefore beg you not to be hasty in your Conclusions on this point—but excercise patience, & give Congress Time among their other numerous & important affairs, to attend to this.
                  But were your Resolutions fixed, & your Mind determined, to leave the army immediately, I should not conceive myself justifiable in granting a Discharge to an officer of your Rank & Merits, without a particular reference to Congress.  with much Regard & Esteem I am sir Your most Obedient &c.
                  
               